DETAILED ACTION
1a.	The present application is being examined under the pre-AIA  first to invent provisions. 
1b.	The Drawings filed on 16 December 2019 are acceptable.
1c.	The amendment filed on 14 May 2020 has been entered. 


Status of Claims: 
1d.	Claims 1-16 are pending and under consideration.
Election/Restriction:
2a.	Applicant’s election of Group I, (claims 1-15 and 17), in the reply filed on 02 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2b.	Applicant also elects with traversal an antigen associated with a subject to Mycobacterium. 
Applicant traverses the species election requirement. Applicant submits that
there would not be undue burden for the PTO to search and examiner other species, especially where these species were considered in the course of searching and examining the parent application, USAN 14/114,335 (now US 10,551,380).
This traversal has been fully considered but is not deemed persuasive. Firstly, a single search would not reveal art pertinent to all of the recited species.  Thus, searching and examining all of the species would pose an undue burden on the Examiner. Secondly, Applicant is reminded that each application is examined on its own merits. Finally, once the elected species is found allowable, additional species will be search and examined, as provided by 37 CFR 1.141. See MPEP § 806.04. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
2c.	Claims 1-10, 15 are drawn to the elected invention, and will be searched and examined. 
	
2d.	Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2022.
2e.	Claims 11-14, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 08/02/2022.

The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement:
3.	The information disclosure statement (IDS) submitted on 12/16/2019 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The references in parent application 14/114,335 have been considered as to the merits.  

Specification:

The disclosure is objected to because of the following informalities:  
4.	The disclosure is objected to because of the following informalities: 
4a.	The reference to, relationship, and current status of parent non-provisional Application 14/114,335, must be inserted in the instant specification.

Claim Objections:
5.	Claim 2 is objected to because of the following informalities:  
5a.	In claim 2, lines 1-2, after the phrase “is selected from the”, the phrase “group consisting of” is missing and should be inserted.


Claim Rejections -35 U.S.C. §112[b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 1-10, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6a.	Claim 1 encompasses a method of:
 a) Incubating in vitro, a sample comprising lymphocytes from a test subject previously exposed to an antigen, with one or more antigens and a limiting amount of a TLR agonist; and (b) detecting an enhanced level of an effector molecule, when the effector molecule level is greater when the cells are incubated with the TLR agonist and the antigen compared when they are incubated with the antigen alone. However, the claim is indefinite, because sub-part (b) is confusing and/or redundant. For example, sub-part (b) (lines 1-3) recites “detecting a level of at least one immune effector molecule produced by the immune cells following said step of incubating to obtain a detected level of the at least one effector molecule”. The beginning of step b is a detection step, so the phrase “to obtain a detected level…” at the end of the phrase is confusing. Clarification is required. For example, could this issue be overcome by amending this phrase to recite, “detecting a level of at least one immune effector molecule produced by the immune cells following said step of (a) 

6b.	Claim 6 recites the limitation "the whole blood" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 6 depends, does not recite “whole blood”.  Please note that this issue could be overcome by amending claim 6 to depend from claim 5.

Claims 2-10, 15 also rejected under 35 U.S.C. 112, [b], in so far as they depend from claim 1 for the limitations set forth above.

Double Patenting Rejections, Nonstatutory:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-10, 15 are rejected on the ground of nonstatutory type double patenting as being unpatentable over the claims 1-14 of U.S. Patent: 10,551,380. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite the steps of: 
a) Incubating in vitro, a sample comprising lymphocytes from a test subject previously exposed to an antigen, with one or more antigens and;
b) a limiting amount of a TLR agonist;
c) detecting an enhanced level of an effector molecule:
The difference between the two sets of claims, is that the instant claims recite in the preamble: “A method of enhancing in vitro immune responsiveness to an antigen by lymphocytes from a subject suspected of having been previously exposed to the antigen”; meanwhile the ‘380 claims recite in the preamble: “A method for measuring in vitro immune responsiveness to an antigen by lymphocytes from a test subject that is suspected of having been previously exposed to the antigen”. Another difference between the two sets of claims is that the claims of ‘380 recite a ratio of the TLR agonist to antigen in claim 1, subpart (a)(iii), which the instant claims do not recite. 
However, the two sets of claims encompass the same method steps. For instance, the incubation steps recited in claim 1, subparts (A)(i)(ii)(iii) of the ‘380 patent are the same sample incubation steps recited in instant claim 1, lines 4-13.  Likewise, the steps for the detection of the enhanced level of effector molecule recited in claim 1, subpart (B) of the ‘380 patent are recited in instant claim 1, lines 14-23 and claim 15. Claims 1 and 6 of the ‘380 patent and claim 6 of the instant application recite that the effector molecule detected is interferon γ.  Claims 1 and 2 of the ‘380 patent and instant claims 2 and 3 recite that the TLR agonist is selected from the group consisting of R848 (imidazoquinoline), lipomannan, and poly (I:C).
With respect to the specific ratio of the TLR agonist and the antigen recited in the ‘380 claims, the instant specification teaches the same ratio, (see page 3, paragraph 0010).  
 Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  


Conclusion:
8.	No claim is allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        20 October 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647